Howk, J.
It is conceded by the counsel of the respective parties that the questions presented for the decision of this court, by the record of this cause and the errors assigned thereon, are substantially the same as those which were carefully considered and decided at the last term, in the case of Nash v. Taylor, ante, p. 347. For the reasons givenin the opinion of Elliott, C. J., in the case cited, and upon its authority, the case at bar must he decided as that cause was decided.
The judgment is affirmed, at the appellants’ costs.